Case: 17-14883   Date Filed: 05/31/2018   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14883
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:08-cr-00204-LSC-TMP-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

JAMES WILLIE ASKEW, III,
a.k.a. Q,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (May 31, 2018)

Before MARCUS, ROSENBAUM and HULL, Circuit Judges.

PER CURIAM:
                Case: 17-14883       Date Filed: 05/31/2018       Page: 2 of 9


       James Willie Askew, III appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his 240-month sentence. The district court

determined that Askew was eligible for a sentence reduction based on Amendment

782 to the Sentencing Guidelines, but determined, in the exercise of its discretion,

that a sentence reduction was not appropriate in Askew’s case. After careful

review, we affirm the district court’s denial of Askew’s § 3582(c)(2) motion.1

                               I. BACKGROUND FACTS

A.     Original Sentence

       A jury convicted Askew and his codefendant of conspiring to possess 50

grams or more of cocaine base with intent to distribute, in violation of 21 U.S.C.

§§ 841(a)(1) and 846. At sentencing, the district court calculated an advisory

guidelines range of 97 to 121 months imprisonment, but because Askew was

subject to a ten-year mandatory minimum sentence, his final guidelines range was

120 to 121 months.

       The district court varied upward to and sentenced Askew to 240 months’

imprisonment. The district court noted that Askew had recently received a total

120-month sentence in a separate federal case (for possessing crack cocaine with

intent to distribute and using or carrying a firearm in relation to a drug trafficking


       1
        We review the district court’s decision whether to grant a sentence reduction under
§ 3582(c)(2) for an abuse of discretion. United States v. Smith, 568 F.3d 923, 926 (11th Cir.
2009).
                                                2
               Case: 17-14883     Date Filed: 05/31/2018     Page: 3 of 9


offense). The district court stated that the instant 240-month sentence was to run

consecutive to that and any other sentence. In explaining the upward variance, the

district court said:

              It is clear to me that you had quite a drug operation going on.
       And I don’t want to say I don’t want to waste my breath, but I think
       you are fully aware that you were exchanging the lives of other people
       for your own profit, and that’s regrettable. I don’t think the guidelines
       sufficiently reach the level that you should be punished for this
       offense or accomplish the sentencing goals set forth in the federal
       statutes.

After Askew objected to the substantive reasonableness of the sentence, the district

court stated “for the record” that it had “just sentenced [Askew’s] co-defendant to

240 months as well,” and “it is apparent to me that she is pitiful, and that this

fellow right here had all - - he is obviously smart, obviously got a lot on the ball,

and I think that the guideline range just isn’t sufficient, didn’t sufficiently indicate

the appropriate punishment that he should receive.” In its statement of reasons, the

district court further stressed that Askew was smarter and more capable than his

“pitiful” co-defendant, who also received a 240-month sentence, and that “[t]his

was a large drug operation and [Askew] ruined many lives for his benefit.”

B.     Direct Appeal

       On direct appeal, this Court affirmed Askew’s conviction and sentence,

concluding, inter alia, that the district court’s 119-month upward variance was

substantively reasonable. United States v. Finch, 359 F. App’x 976, 983 (11th Cir.


                                            3
              Case: 17-14883     Date Filed: 05/31/2018    Page: 4 of 9


2010). This Court noted that: (1) the evidence adduced at trial established that

Askew maintained control over a crack house at which numerous individuals

bought, sold, and used crack cocaine, and that Askew sold and used crack cocaine

himself; (2) Askew had prior convictions for possession of cocaine with intent to

distribute and using or carrying a firearm during a drug trafficking offense; (3) had

Askew’s prior convictions become final before he committed the instant

conspiracy offense, he would have subject to the same 240-month mandatory

minimum as his codefendant; and (4) Askew’s military, work, and family history

weighed against a lower sentence because it showed he “had the capability and

personal support to lead a legitimate lifestyle.” Id. at 983-84.

C.    Section 3582(c)(2) Proceedings

      In 2017, Askew filed this counseled § 3582(c)(2) motion based on

Amendment 782, which reduced his base offense level from 30 to 26 and his initial

advisory guidelines range to 63-78 months. Askew acknowledged, however, that

he was still subject to the ten-year mandatory minimum, which meant his final

advisory guidelines range was 120 months. Askew asked the district court to

reduce his sentence to 120 months based on: (1) his good conduct in prison; and

(2) the fact that his co-defendant’s 240-month sentence had been commuted by

President Obama and would now expire on January 19, 2019, removing one of the

reasons for Askew’s upward variance.


                                          4
               Case: 17-14883    Date Filed: 05/31/2018    Page: 5 of 9


       The district court denied Askew’s § 3582(c)(2) motion, stating that it had

considered Askew’s motion, the policy statement set forth in U.S.S.G. § 1B1.10,

and the 18 U.S.C. § 3553(a) factors. The district court determined that Askew was

subject to a previous guidelines range of 120 to 121 months, and an amended

guideline range of 120 months. The district court concluded that “[a] sentence of

240 months remains appropriate for this defendant based upon his conduct in this

case and the need to protect the public from further crimes by the defendant.” The

district court further stated:

       The [c]ourt has considered each of the sentencing factors at 18 U.S.C.
       § 3553(a). In determining whether and to what extent a reduction is
       warranted, in the interest of public safety, the court has considered the
       nature and seriousness of any danger the defendant might present to
       any person or to the community. Also, in making its determination,
       the court has considered the information contained in the presentence
       report, the Statement of Reasons, []as well as the defendant’s post-
       sentencing conduct. Further, in making its determination, the court
       has used the guideline range determined pursuant to § 1B1.1(a), which
       was determined before consideration of departures and/or variances.


                     II. SECTION 3582(c)(2) REDUCTIONS

       A district court may modify a defendant’s term of imprisonment if the

defendant was sentenced based on a sentencing range that has subsequently been

lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any reduction,

however, must be consistent with the Sentencing Commission’s policy statements,

which are set out in U.S.S.G. § 1B1.10. Id.


                                          5
              Case: 17-14883     Date Filed: 05/31/2018     Page: 6 of 9


      The district court applies a two-step approach in deciding whether to reduce

a defendant’s sentence under § 3582(c)(2). United States v. Vautier, 144 F.3d 756,

760 (11th Cir. 1998). First, the district court must determine the amended

guidelines range that would have applied to the defendant if the retroactive

amendment had been in effect at the time the defendant was sentenced. U.S.S.G.

§ 1B1.10(b)(1); United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000).

Second, the district court must decide whether to exercise its discretion to impose

the newly calculated sentence under the amended Guidelines or retain the original

sentence. Bravo, 203 F.3d at 781. In exercising its discretion whether to reduce a

defendant’s sentence, the district court must consider the 18 U.S.C. § 3553(a)

factors and the nature and severity of the danger to any person posed by a sentence

reduction, and it may consider the defendant’s post-sentencing conduct. U.S.S.G.

1B1.10 cmt. n.1(B); Smith, 568 F.3d at 927.

      With respect to the statutory factors, the district court is required to consider,

among other factors: (1) the nature and circumstances of the offense; (2) the

history and characteristics of the defendant; (3) the need for the sentence “to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment”; (4) the need for adequate deterrence; (5) the need to protect the

public from further crimes; (6) the guideline range; and (7) any pertinent policy




                                           6
               Case: 17-14883     Date Filed: 05/31/2018     Page: 7 of 9


statement from the Sentencing Commission. 18 U.S.C. § 3553(a)(1), (a)(2),

(a)(4)(A), (a)(5).

      The district court is not required to state how each factor applies to the

defendant’s case if the record shows that it considered the pertinent § 3553(a)

factors. Smith, 568 F.3d at 927. That is, the district court is not required to

“present particular findings on each individual factor listed in 18 U.S.C. § 3553,”

so long as it is clear the district court considered those factors and set forth

adequate reasons for its refusal to reduce the defendant’s sentence. United States

v. Brown, 104 F.3d 1254, 1255-56 (11th Cir. 1997) (affirming the denial of a

sentence reduction where the district court mentioned the scope of the crack-

cocaine conspiracy, the defendant’s significant involvement, and his lack of

remorse or acceptance of responsibility). The district court has discretion to

determine how much weight to afford a specific § 3553(a) factor. United States v.

Alvarado, 808 F.3d 474, 496 (11th Cir. 2015).

                     III. ASKEW’S ARGUMENTS ON APPEAL

      Askew argues that the district court abused its discretion by unreasonably

balancing the 18 U.S.C. § 3553(a) factors. Specifically, Askew argues that

President Obama’s commutation of his co-defendant’s 240-month sentence,

Askew’s age, and intervening changes in the policies underlying federal “crack”

cocaine sentencing all weigh in favor of a substantial sentence reduction.


                                            7
               Case: 17-14883     Date Filed: 05/31/2018    Page: 8 of 9


       Here, Askew has not shown that the district court abused its discretion in

weighing the § 3553(a) factors. The record shows that the district court followed

the proper two-step procedure, first determining that Askew was subject to a

previous advisory guidelines range of 120-121 months, and an amended guidelines

range of 120 months after Amendment 782. Second, in determining that a

sentence reduction was not warranted in Askew’s case, the district court explicitly

stated that it had considered Askew’s motion and the § 3553(a) factors and

specifically referenced several factors that weighed against a sentence reduction.

In particular, the district court concluded that a 240-month sentence remained

appropriate in light of the seriousness of Askew’s offense conduct and the need to

protect the public from further crimes by Askew. See 18 U.S.C. § 3553(a)(2)(A),

(C).

       The district court’s explanation is consistent with its determinations at

Askew’s original sentencing that the advisory guidelines range of 120-121 months

did not “sufficiently reach the level that [Askew] should be punished for this

offense” and that Askew, who was “obviously smart,” and “had quite a drug

operation going on,” had “exchang[ed] the lives of other people for [his] own

profit.” It was within the district court’s discretion to give greater weight to these

factors in denying Askew’s § 3582(c)(2) motion.




                                           8
                Case: 17-14883       Date Filed: 05/31/2018      Page: 9 of 9


       Further, the district court was not required to explicitly address either the

commutation of his co-defendant’s sentence, which Askew raised in his

§ 3582(c)(2) motion, or Askew’s age and recent changes to the sentencing laws,

which Askew did not raise in his § 3582(c)(2) motion.2 See Smith, 568 F.3d at

927; Brown, 104 F.3d at 1255-56. The record clearly demonstrates that the district

court considered Askew’s mitigation arguments in his § 3582(c)(2) motion and the

pertinent § 3553(a) factors and that the district court set forth adequate reasons for

its decision to deny Askew’s request for a sentence reduction.

       Accordingly, the district court did not abuse its discretion in denying

Askew’s § 3582(c)(2) motion.

       AFFIRMED.




       2
         We nonetheless note that the President’s commutation of his co-defendant’s sentence did
not require the district court to reduce Askew’s sentence to avoid an unwarranted sentence
disparity.
                                               9